Citation Nr: 0821547	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left ear otitis media.  

2.  Entitlement to an initial compensable evaluation for 
service-connected left ear sensorineural hearing loss.  




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk





INTRODUCTION

The veteran had active service from May 1952 until April 
1954.  

The veteran was initially service-connected for both otitis 
media and sensorineural hearing loss in his left ear in the 
RO's December 2005 decision, but received a noncompensable 
rating for each.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from that rating decision of the  RO.  

The issue of an increased rating for the service-connected 
left ear sensorineural hearing loss is addressed in the 
REMAND portion of this document and is being remanded to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected left ear otitis media is not shown to 
have been productive of active drainage, suppuration, 
erythema, edema, scaling, pain, aural polyps or effusions.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
service-connected left ear otitis media has not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87 
including Diagnostic Code 6200 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In June 2005 and June 2006, the RO sent the veteran letters 
which informed him of the requirements needed to establish 
entitlement to service connection and initial compensable 
ratings.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in June 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Therefore, while 
the veteran was not given notification that was in compliance 
with Vazquez-Flores, the lack of such notice is non-
prejudicial in this case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of July 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  



Analysis

The veteran's service-connected left ear otitis media is 
currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Under that Diagnostic Code, a 10 percent rating is assignable 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination thereof) during suppuration 
or with aural polyps.  See 38 C.F.R. § 4.87, Diagnostic Code 
6200 (2007).  

Chronic non-suppurative otitis media with effusions (serious 
otitis media) is rated under hearing impairment.  See 38 
C.F.R. § 4.87, Diagnostic Code 6201 (2007).  

There are two VA examination reports of record.  During the 
first in October2005, the VA examiner noted that the 
veteran's left ear showed no evidence of edema, scaling, 
discharge or pain.  There was also no noted erythema, 
exudates or effusions.  

The second VA examination was in July 2006, when the VA 
examiner noted that the veteran's left ear and canal were 
"clean and dry."  

Given the evidence of record, the Board finds that the 
veteran is properly rated under Diagnostic Code 6200, and not 
Diagnostic Code 6201 as there is no evidence of any effusions 
in the veteran's left ear, nor has he been diagnosed with 
serious otitis media.  See 38 C.F.R. § 4.87 Diagnostic Code 
6201.  

Furthermore, the Board finds that a compensable rating under 
Diagnostic Code 6200 is not for application in this case.  
The veteran is currently service-connected for left ear 
otitis media.  

The veteran's left ear shows no sign of any drainage or 
leakage of pus (suppuration), nor are there any signs of 
aural polyps, exudates, or erythema.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  Thus, the veteran does not warrant a 
compensable rating under Diagnostic Code 6200 on this record.  

Accordingly, the claim for a compensable rating for service-
connected left ear otitis media must be denied.  



ORDER

An initial compensable rating for service-connected left ear 
otitis media is denied.  



REMAND

During the appeal, the veteran submitted a correspondence 
which indicated that he had had a recent VA audiological 
examination in July 2007.  That audiological examination is 
not of record.  

Furthermore, the record indicates that the veteran had 
received a hearing aid for his left ear in August 2006, after 
the last VA audiological examination.  The veteran also 
submitted correspondence after the July 2006 examination that 
indicated his hearing had gotten worse since that 
examination.  

Since the veteran was afforded another audiological 
examination in July 2007, which is not of record, the 
veteran's claim for an initial compensable rating for left 
ear sensorineural hearing loss must be remanded to the AOJ 
for readjudication.  See 38 C.F.R. §§ 3.159(c)(2), 20.1304(c) 
(2007).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the initial evaluation claim 
on appeal, to include the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records, including audiological treatment 
since the most recent evidence on file in 
December 2006.  Particularly, the AOJ 
should find and associate with the claims 
file the VA audiological examination 
conducted in July 2007.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  If the AOJ is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide a copy of the 
outstanding medical records if possible.  

2.  The AOJ should arrange for a VA 
audiometric examination to determine the 
current severity of the veteran's 
service-connected left ear sensorineural 
hearing loss.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A report of the 
audiometric examination should be typed 
and associated with the veteran's VA 
claims folder.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After all indicated development has 
been completed, the AOJ should 
readjudicate the veteran's claim for a 
compensable evaluation for the service-
connected left ear sensorineural hearing 
loss in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


